                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 NITETEK LICENSING LLC,

                Plaintiff,

 v.                                                      Case No. 1:20-cv-01591-UNA

 COBHAM MISSION SYSTEMS                                  JURY TRIAL DEMANDED
 DAVENPORT AAR, INC.

                Defendant.


               JOINT MOTION FOR EXTENSION OF TIME TO ANSWER

       Counsel for Cobham Mission Systems Davenport AAR, Inc. (“Cobham”), and Counsel

for Plaintiff Nitetek Licensing LLC (“Nitetek”), have conferred regarding an extension of time

for Defendant to answer, move, or otherwise respond to Plaintiff’s Complaint. Subject to the

Court’s approval, Plaintiff requests Defendant’s time to file its Answer or otherwise respond to

the Complaint shall be extended thirty (30) days until and including January 15, 2021.

                                             Respectfully submitted,

                                             GAWTHROP GREENWOOD, PC
                                             /s/ David deBruin
                                             David W. deBruin, Esq. (#4846)
                                             3711 Kennett Pike, Suite 100
                                             Wilmington, DE 19807
                                             Phone: 302-777-5353
Dated: December 16, 2020                     ddebruin@gawthrop.com

                                             Counsel for Plaintiff
                                             Nitetek Licensing LLC


Isaac Rabicoff, Esq.
Rabicoff Law LLC
5680 King Centre Dr., Suite 645
Alexandria, VA 22315
(773) 669-4590
isaac@rabilaw.com
                           [PROPOSED] ORDER

Pursuant to the above stipulation, it is SO ORDERED.

December __, 2020.




                                   UNITED STATES DISTRICT JUDGE
